Citation Nr: 0509313	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-26 709	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs educational assistance under Chapter 30, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefits sought on appeal.  The 
case was transferred to the RO in Albuquerque, New Mexico.  
In April 2004, the appellant testified at the Albuquerque, 
New Mexico, RO before the undersigned.  


FINDINGS OF FACT

The appellant first entered active duty in April 1984 and did 
not participate in the post Vietnam Era Veterans Educational 
Assistance Program.



CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 3018C (West 2002); 
38 C.F.R. §§ 21.7042, 21.7045 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board is required to address the 
VCAA which became law in November 2000.  The VCAA applies to 
all pending claims for VA benefits and provides, among other 
things, that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The RO failed to address the VCAA with respect to the duty to 
notify and assist the appellant in this case.  However, the 
record reflects that appellant was advised in the February 
2003 decision and April 2003 statement of the case of the 
reasons for the denial of his claim, i.e., that the facts did 
not warrant entitlement to education benefits as a matter of 
law, clearly inferring that no further development was needed 
or warranted.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board further observes that the appellant has 
been provided with the applicable law and regulations, and 
that there is no indication that there are any outstanding 
pertinent records that have not been obtained or that are not 
sufficiently addressed in records contained in the claim 
file.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
manner, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).

This case involves the application of law to undisputed facts 
and those facts have been completely developed by the RO.  
More specifically, this case involves the application of law 
pertaining to eligibility for Chapter 30 educational 
assistance to facts.  The case is ready for appellate review.  
To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).



Background

The appellant served in the Army National Guard of New Mexico 
from December 1969 to August 1979.  He served on active duty 
in the Army from March 1970 to August 1970.  Thereafter, he 
served in the Army National Guard from September 1981 to 
March 1998.  

The appellant never elected to contribute to an educational 
assistance program, as verified in January 2003 by the RO.

Currently, in correspondence of record and at his personal 
hearing, the appellant asserted that, when he was a member of 
the National Guard, he should have qualified for VA 
educational assistance benefits.  However, he and others in 
the same position, were never provided the forms or told of 
their potential entitlement which is why he did not 
contribute any monies toward educational assistance.  


Analysis

There have been various VA educational assistance programs in 
effect over the years.  

Eligibility for educational assistance under Chapter 34 was 
established for those veterans who (A) served for a period of 
more than 180 days, any part of which occurred after January 
31, 1955, and before January 1, 1977, and who were discharged 
or released therefrom under conditions other than 
dishonorable; (B) who contracted with the Armed Forces and 
were enlisted in or assigned to a reserve component prior to 
January 1, 1977, and as a result of such enlistment or 
assignment served on active duty for a period of more than 
180 days, any part of which commenced within 12 months after 
January 1, 1977, and were discharged or released therefrom 
under conditions other than dishonorable; or (C) were 
discharged or released from active duty, any part of which 
was performed after January 31, 1955, and before January 1, 
1977, or following entrance into active service from an 
enlistment provided for under subparagraph (b) because of a 
service-connected disability.  38 U.S.C.A. § 3452(a)(1).  

Although the appellant served during the requisite period of 
time for Chapter 34 benefits, by congressional action, the 
entire Chapter 34 program expired on December 31, 1989.  38 
U.S.C.A. § 3462(e).  Therefore, Chapter 34 benefits may not 
be retroactively awarded, as the program has expired.  VA 
cannot provide any educational assistance benefits under 
Chapter 34.  VA is precluded from doing so by law.

With regard to Chapter 30 benefits (benefits under the 
Montgomery GI Bill), eligibility also is not established on 
the basis of conversion of Chapter 34 eligibility.  

If on December 31, 1989, an individual has remaining Chapter 
34 educational assistance benefits and meets certain 
additional criteria, he may be eligible to "convert" those 
benefits in order to receive educational assistance under 
Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B).  To convert Chapter 
34 benefits to Chapter 30 benefits, a claimant must have 
served on active duty at any time during the period between 
October 19, 1984, and July 1, 1985, and have continued on 
active duty without a break in service for three years after 
June 30, 1985, or have been discharged after June 30, 1985, 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving 30 months of a 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.  
38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  

In the present case, the veteran did not have any remaining 
Chapter 34 entitlement when that program expired on December 
31, 1989.  Thus, there is no Chapter 34 eligibility to 
convert to Chapter 30.  

The appellant has alleged eligibility for educational 
assistance under the Post-Vietnam Era Veterans' Educational 
Assistance Act Program (VEAP).  

38 U.S.C.A. § 3221 provides that each person entering 
military service on or after January 1, 1977, and before July 
1, 1985, shall have the right to enroll in the education 
benefits program provided by this chapter at any time during 
such person's service on active duty before July 1, 1985.  
When a person elects to enroll in the program, the person 
must participate for 12 consecutive months before 
disenrolling or suspending participation.  The requirement of 
12 consecutive months of participation shall not apply when 
the participant suspends participation or disenrolls because 
of personal hardship or is released from military duty.  Each 
person electing to participate in the program shall agree to 
have a monthly deduction made from the person's military pay 
in an amount ranging from $25 to $100.  A lump sum payment 
may be made in lieu of the monthly payments.  See 38 U.S.C.A. 
§ 3222.  

In 1996, the Veterans' Benefits Improvements Act of 1996, 
Pub. L. No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) 
(hereinafter Public Law 104-275) was enacted which extended 
eligibility for the Chapter 30 (Montgomery GI Bill) program 
to additional Chapter 32 (VEAP) participants.  See Public Law 
104-275, § 106 (presently codified at 38 U.S.C.A. § 3018C).  
Under the provisions of Section 106 of Public Law 104-275, a 
Chapter 32 participant with money in the Chapter 32 fund 
could be eligible for Chapter 30 benefits if, in pertinent 
part, the individual was a participant in Chapter 32 (VEAP) 
on October 9, 1996; served on active duty on October 9, 1996; 
completed the requirements of a secondary school diploma; if 
discharged or released prior to October 9, 1997, was 
honorably discharged or released; and, prior to October 9, 
1997 made an irrevocable election to receive benefits under 
this section in lieu of benefits under Chapter 32.  See 38 
U.S.C.A. § 3018C (a) (West 2002); Public Law 104- 275, § 106 
(a).

Further, recent statutory changes set forth in the Veterans 
Benefits and Health Improvement Act of 2000 provide for an 
additional year (beginning on November 1, 2000, and ending on 
October 31, 2001) for an individual to make an irrevocable 
election to enroll in Chapter 30; however, the individual 
must have participated in VEAP on or before October 9, 1996, 
and served continuously on active duty through at least April 
1, 2000, with certain exceptions.  See Veterans Benefits and 
Health Care Improvement Act of 2000 (Act), Pub. L. No. 106- 
419, § 104, 114 Stat. 1822 (2000) (codified as amended at 38 
U.S.C. § 3018C).

In this case, the appellant never enrolled in VEAP and never 
contributed to VEAP.  The appellant contends that this is 
because there was a failure on the part of the Santa Fe, New 
Mexico office.  Although VA is required to inform the veteran 
correctly about basic eligibility or ineligibility for 
educational assistance benefits, the remedy for breach of 
such an obligation cannot involve payment of benefits where 
statutory requirements for such benefits are not met.  Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. 
Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  Even if the appellant was misinformed as 
he contends, the Board cannot grant his claim on that basis.  
The appellant did not enroll in VEAP and did not make a 
payment into that program.  

With regard to Chapter 30 benefits (benefits under the 
Montgomery GI Bill), eligibility also is not established on 
the basis of conversion of Chapter 32 eligibility.  

The law requires that in order to be eligible for Chapter 30 
educational assistance, the individual must have elected to 
participate in the prior educational assistance program, such 
as VEAP.  See 38 U.S.C.A. § 3018C; 21.7045(d).  The appellant 
did not elect to participate in VEAP and did not contribute 
monetarily to VEAP.  Since the appellant never contributed 
money to that program, he was not a participant with money in 
the Chapter 32 program.  Since he was not a participant with 
money in the Chapter 32 program, he is not eligible to make a 
conversion from Chapter 32 to Chapter 30.  

The Board further notes that outside of conversion from 
Chapter 32 to Chapter 30, the appellant is not otherwise 
eligible for Chapter 30 benefits.  Other than conversion from 
other educational programs, in order for a veteran to be 
entitled to Chapter 30 benefits, as a preliminary 
requirement, the veteran must have first entered active duty 
after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. 
§ 21.7042(a)(1).  That is not the case here.  

In cases such as this where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA educational assistance under Chapter 
30, Title 38, United States Code, is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


